United States Court of Appeals
      for the Federal Circuit
                ______________________

           IMAGINAL SYSTEMATIC, LLC,
                Plaintiff-Appellant

                           v.

  LEGGETT & PLATT, INC., SIMMONS BEDDING
                 COMPANY,
             Defendants-Appellees

        DOES, 1 THROUGH 10 INCLUSIVE,
                    Defendant
              ______________________

                      2014-1845
                ______________________

    Appeal from the United States District Court for the
Central District of California in No. 2:13-cv-05463-RGK-
SS, Judge R. Gary Klausner.
                 ______________________

              Decided: November 10, 2015
                ______________________

   STEVEN MARK HANLE, Stradling Yocca Carlson &
Rauth, P.C., Newport Beach, CA, argued for plaintiff-
appellant.

    ERIC SHUMSKY, Orrick, Herrington & Sutcliffe LLP,
Washington, DC, argued for defendants-appellees. Also
represented by MARC SHAPIRO, New York, NY; MARK S.
PARRIS, JEFFREY LARTER COX, Seattle, WA.
2          IMAGINAL SYSTEMATIC, LLC   v. LEGGETT & PLATT, INC.



                  ______________________

    Before MOORE, SCHALL, and O’MALLEY, Circuit Judges.
O’MALLEY, Circuit Judge.
     This case arises from the second round of patent liti-
gation between the same parties involving the way box
springs are made. Imaginal Systematic, LLC (“Imaginal”)
filed suit against Leggett & Platt, Inc. (“L&P”) and Sim-
mons Bedding Company (“Simmons”) alleging that L&P’s
Redesigned TopOff Automatic Stapling Machine infringes
U.S. Patent No. 7,222,402 (“the ’402 Patent”), which is
directed to a process for building box springs. The district
court granted summary judgment of noninfringement on
grounds that the accused device does not satisfy one of the
claimed elements. We affirm.
                      I. BACKGROUND
    L&P designs and manufactures products used in the
bedding industry. These products include equipment
used to assemble bedding components, such as the TopOff
machine, which automatically staples wire grids to wood
frames to make mattress foundations. Minute Order at 1,
Imaginal Systematic, LLC v. Leggett & Platt, Inc., No.
2:13-cv-5463 (C.D. Cal. Sept. 10, 2014), ECF No. 195.
Simmons, which manufactures and sells bedding prod-
ucts, purchased eleven TopOff machines from L&P and
used them to make bedsets. Id. Simmons’ use of those
TopOff machines (referred to herein as “the Original
TopOff Machines”) gave rise to the initial lawsuit between
these same parties (“the First Lawsuit”).
    Specifically, in October 2010, Imaginal filed suit alleg-
ing that L&P and Simmons infringed three of its patents:
the ’402 Patent at issue in this appeal, U.S. Patent No.
6,935,546, and U.S. Patent No. 7,467,454. The district
court in the First Lawsuit granted summary judgment
that the asserted claims of Imaginal’s patents are not
IMAGINAL SYSTEMATIC, LLC   v. LEGGETT & PLATT, INC.        3



invalid and that the Original TopOff Machines infringed.
The case went to trial, and the jury awarded damages for
infringement in the amount of $5 million, $3 million of
which the jury determined should be apportioned to
Simmons’ infringement. The court entered judgment in
favor of Imaginal. On appeal, this court affirmed the
district court’s judgment without opinion.       Imaginal
Systematic, LLC v. Leggett & Platt, Inc., 496 F. App’x 997
(Fed. Cir. 2013) (per curiam) (unpublished).
    Following the First Lawsuit, L&P redesigned the
TopOff machines to avoid infringement (referred to as
“the Redesigned TopOff Machines”), and Simmons’ ma-
chines were modified accordingly. In July 2013, before
the redesign was complete, Imaginal filed the suit giving
rise to this appeal, alleging that L&P and Simmons’
continued use of the Original TopOff Machines during the
redesign period following the judgment in the First Law-
suit infringed Imaginal’s patents. Imaginal subsequently
alleged that the Redesigned TopOff Machines themselves
infringed the ’402 Patent. As explained below, the ’402
Patent incorporates by reference an earlier patent—U.S.
Patent No. 5,904,789 (“the ’789 Patent”)—which is also
assigned to Imaginal.
                    A. The ’789 Patent
     The ’789 Patent, which issued in 1999, is directed to
automatic stapling machines and methods for stapling
coils to a wood frame. The patent explains that, in con-
ventional assembly, “the manufacturing process is limited
to the capability of the individual hired to staple the box
spring to the modules.” ’789 Patent, col. 1, ll. 20-22. The
invention disclosed in the ’789 Patent “is designed to
automate the box spring stapling process.” Id. at col. 1, ll.
23-24.
    Relevant to this appeal, the ’789 Patent “includes a
vision guided stapling apparatus which automatically
locates the modules on the wood frame and then guides
4         IMAGINAL SYSTEMATIC, LLC   v. LEGGETT & PLATT, INC.



the stapler into proper position to secure the modules to
the wood frame automatically.” Id. at col. 1, ll. 25-28.
The patent explains that the apparatus “also includes a
camera coupled to the support. The camera provides an
image signal indicative of an actual position of the mod-
ules relative to the frame upon relative movement of the
support and the base.” Id. at col. 1, ll. 49-53. And, the
apparatus includes “a tool coupled to the support for
securing each of the modules to the frame using the image
signal from the camera.” Id. at col. 1, ll. 53-55.
    All but one of the thirty-one claims in the ’789 Patent
require use of a camera. For example, claim 1 requires “a
camera coupled to the support, the camera providing an
image signal indicative of an actual position of the mod-
ules relative to the frame upon relative movement of the
support and the base.” Id. at col. 16, ll. 43-46. Although
the ’789 Patent uses the phrases “vision guided control”
and “vision guided stapling apparatus,” it does not use or
define the term at issue here: “vision guidance system.”
See id. at col. 1, ll. 7-10 (“[T]he present invention relates
to a stapler apparatus for assembly of a box spring, or the
like, automatically using a vision guided control.”).
                    B. The ’402 Patent
    The ’402 Patent—entitled “Box Spring Stapler Appa-
ratus”—issued in May 2007, and is assigned to Imaginal.
The patent explains that the invention “relates to a
fastener apparatus such as, for example, a stapler appa-
ratus for assembly of a box spring or the like, automati-
cally.” ’402 Patent, col. 1, ll. 16-18.
    The ’402 Patent incorporates the ’789 Patent by refer-
ence as follows:
    U.S. Pat. No. 5,904,789, which is expressly incor-
    porated by reference herein, discloses an appa-
    ratus designed to automate the module fastening
    process. The apparatus of the ’789 patent inven-
IMAGINAL SYSTEMATIC, LLC   v. LEGGETT & PLATT, INC.         5



    tion includes a vision guided fastening apparatus
    which automatically locates the modules on the
    frame and then guides a fastener tool, such as a
    stapler, into proper position to secure the modules
    to the frame automatically.
Id. at col. 1, ll. 38-44. The ’402 Patent explains that the
present invention “provides a fastener apparatus which
does not require the vision guidance system of the ’789
patent.” Id. at col. 1, ll. 49-51. In particular, “[t]he appa-
ratus of the present invention includes a mechanical
guide coupled to the stapler or other fastening tool. The
mechanical guide guides the fastening tool into proper
alignment with a target during the fastening process.” Id.
at col. 1, ll. 51-55.
     The claimed invention provides a “mechanical guide
32 coupled to the tool or stapler head 30. Mechanical
guide 32 is used to steer the stapler head 30 to a target on
bottom portion 20 of module 14 without the use of the
vision guidance system of the ’789 patent.” ’402 Patent,
col. 3, ll. 42-45. Figure 5 below depicts the downward
movement of the stapler and mechanical guide:
6         IMAGINAL SYSTEMATIC, LLC   v. LEGGETT & PLATT, INC.



The patent explains that, as the stapler head 30 moves
downward in the direction of arrow 60, the wings 38 and
40 “engage the wire and guide the stapler head 30”
downward. Id. at col. 4, ll. 6-15.
    The claims make clear that the method disclosed in
the ’402 Patent operates without the use of a vision guid-
ance system. Representative claim 1 recites the following:
    A method of forming a portion of a box spring or
    mattress foundation, the method comprising:
    [1] providing a base;
    [2] locating a wood frame on the base, the wood
    frame including a plurality of spaced apart, gen-
    erally parallel frame sections;
    [3] locating a plurality of modules arranged in a
    plurality of rows on the frame, each row including
    a plurality of modules formed from a continuous
    metal wire with each module having a top portion
    spaced apart from the frame, first and second side
    portions extending downwardly from the top por-
    tion, and a bottom portion connecting the first and
    second side portions, the bottom portion being po-
    sitioned on one of the frame sections and the first
    and second side portions of the module being
    spaced apart to define an open access area above
    the bottom portion;
    [4] locating a fastening tool above the base;
    [5] providing a module alignment device;
    [6] moving the module with the module alignment
    device;
    [7] moving the fastening tool without the use of a
    vision guidance system in a direction generally
    perpendicular relative to the base and through the
IMAGINAL SYSTEMATIC, LLC   v. LEGGETT & PLATT, INC.      7



   open access area of a module until the fastening
   tool is located at a target fastening location; and
   [8] securing the bottom portion of the module to
   the frame at the target fastening location with the
   fastening tool.
’402 Patent, col. 5 l. 62-col. 6 l. 21 (numbering added;
emphasis added).
                 C. The Accused Devices
    After the First Lawsuit, L&P redesigned the TopOff
machines by removing the positioning software and
mechanical devices—called “gripper feet”—that were used
in the Original TopOff Machines to control alignment.
Minute Order at 5, Imaginal Systematic, No. 2:13-cv-5463
(C.D. Cal. Sept. 10, 2014), ECF No. 195. In their place,
the Redesigned TopOff Machines use the Cognex System,
which the district court explained “is a computer system
that uses an optical sensor to control the movement of
both a gripper carriage on which a wood frame and one
grid of modules are placed, and the stapling device.” Id.
     The district court found it undisputed that the
“Cognex system uses a camera and computer software in
its operations.” Id. at 9. It also found that the system
controls the movement of the staplers by “(1) stopping
their descent if modules are not detected, (2) commanding
the staplers to continue their downstroke once a module is
detected, and (3) moving the staplers into a safe position
if the system detects a misalignment once the stapler has
already reached a certain proximity to the module.” Id.
                  D. Procedural History
    As noted, Imaginal filed suit in this case alleging in-
fringement based on L&P and Simmons’ use of the Origi-
nal TopOff Machines during the redesign period, and later
asserted infringement based on their use of the Rede-
signed TopOff Machines. The parties filed cross-motions
8         IMAGINAL SYSTEMATIC, LLC   v. LEGGETT & PLATT, INC.



for summary judgment. For its part, Imaginal moved for
summary judgment on collateral estoppel grounds, argu-
ing that Simmons was liable for infringement based on its
continued use of the Original TopOff Machines found to
infringe in the First Lawsuit prior to the redesign. Imag-
inal also argued that L&P and Simmons were collaterally
estopped from challenging the reasonable royalty rate
determined in the First Lawsuit.
    L&P and Simmons moved for claim construction and
partial summary judgment of noninfringement, arguing
that the Redesigned TopOff Machines do not satisfy two
claim limitations. First, they argued that, although the
asserted claims require certain method steps to be per-
formed “without the use of a vision guidance system,” the
Redesigned TopOff Machines do employ a vision guidance
system. Second, they argued that the claims require
“moving the module with the module alignment device,”
but the redesigned machines do not use a “module align-
ment device.”
    On September 10, 2014, the district court issued a
minute order resolving both parties’ motions. Specifically,
the court: (1) granted in part Imaginal’s motion as to post-
judgment infringement by continued use of the Original
TopOff Machine; and (2) granted L&P and Simmons’
motion for summary judgment of noninfringement with
respect to the Redesigned TopOff Machines.
    At the outset, the district court concluded that L&P
and Simmons infringed Imaginal’s patents through Sim-
mons’ continued use of the Original TopOff Machines.
Minute Order at 3, Imaginal Systematic, No. 2:13-cv-5463
(C.D. Cal. Sept. 10, 2014), ECF No. 195. The court fur-
ther found that the infringement was willful. The court
rejected Imaginal’s attempts to use the royalty rate
allegedly decided in the First Lawsuit because the jury
was not asked to disclose the process by which it arrived
at its damages award. Id. at 5 (finding it “completely
IMAGINAL SYSTEMATIC, LLC   v. LEGGETT & PLATT, INC.       9



unknown whether the jury used Imaginal’s proposed
$0.44 royalty rate, or a different method of calculation, to
arrive at its result”).
    After construing the relevant claim terms, the district
court determined that the Redesigned TopOff Machines
do not infringe the ’402 Patent. As noted, the asserted
claims of the ’402 Patent require moving the stapler
“without the use of a vision guidance system.” Imaginal
argued that, when it disclaimed use of “a vision guidance
system,” it was only disclaiming use of “the vision guid-
ance system of the ’789 patent.” Supplemental Memo of
Points & Authorities at 7, Imaginal Systematic, LLC v.
Leggett & Platt, Inc., No. 2:13-cv-5463 (C.D. Cal. Aug. 7,
2014), ECF No. 81. Imaginal proposed that the court
construe “vision guidance system” to mean a system that
uses “a camera to adjust the aim of the stapler.” Id. L&P
and Simmons proposed to construe “vision guidance
system” to mean “an alignment system that uses a vision-
based sensor.” Notice of Motion & Motion for Partial
Summary Judgment at 11, Imaginal Systematic, LLC v.
Leggett & Platt, Inc., No. 2:13-cv-5463 (C.D. Cal. Aug. 5,
2014), ECF No. 75-1.
     Looking to the ordinary meaning of the words “vision”
and “guidance” as set forth in dictionary definitions, the
district court concluded that “vision guidance system” is a
“system that uses a vision or sight based method to con-
trol or direct the movement or direction of something.”
Minute Order at 7, Imaginal Systematic, No. 2:13-cv-5463
(C.D. Cal. Sept. 10, 2014), ECF No. 195. The court ex-
plained that, although the ’402 Patent “uses the ’789
patent in its preferred embodiments as a general point of
reference, it does not express any manifest exclusion or
restriction as it pertains specifically to the meaning of
‘vision guidance system.’” Id.
   The “undisputed evidence” of record showed that the
Cognex system used in the Redesigned TopOff Machines
10        IMAGINAL SYSTEMATIC, LLC   v. LEGGETT & PLATT, INC.



is a “vision guidance system.” Id. at 9. Because Claim 1
expressly limits the method to one that moves the fas-
tening tool without the use of a vision guidance system,
the court found that the Redesigned TopOff Machines do
not satisfy element 7 of Claim 1. Id.
    After the district court determined that the Rede-
signed TopOff Machines were noninfringing, trial was
scheduled on the only remaining issue: the amount of
damages owed for Simmons’ continued use of the infring-
ing Original TopOff Machines in the period following the
final judgment in the First Lawsuit. Rather than proceed
with the damages trial, however, Imaginal appealed the
district court’s summary judgment order pursuant to 28
U.S.C. § 1292(c)(2). The parties subsequently entered
into a settlement agreement that resolved the question of
damages with respect to the Original TopOff Machines.
Accordingly, the only issues in this appeal relate to the
district court’s claim construction and noninfringement
finding with respect to the Redesigned TopOff Machines.
                      II. DISCUSSION
    Resolution of this appeal turns on the construction of
the term “vision guidance system” as it is used in the ’402
Patent. We review de novo the ultimate question of the
proper construction of patent claims and the evidence
intrinsic to the patent. Teva Pharms. USA, Inc. v.
Sandoz, Inc., 135 S. Ct. 831, 841 (2015) (“[W]hen the
district court reviews only evidence intrinsic to the patent
(the patent claims and specifications, along with the
patent’s prosecution history), the judge’s determination
will amount solely to a determination of law, and the
Court of Appeals will review that construction de novo.”).
We review the district court’s determination of subsidiary
facts based on extrinsic evidence for clear error. Id. at
835, 841.
    The district court looked to the ordinary meaning of
the words “vision” and “guidance” and construed “vision
IMAGINAL SYSTEMATIC, LLC   v. LEGGETT & PLATT, INC.        11



guidance system” to mean a “system that uses a vision or
sight based method to control or direct the movement or
direction of something.” Minute Order at 7, Imaginal
Systematic, No. 2:13-cv-5463 (C.D. Cal. Sept. 10, 2014),
ECF No. 195. In doing so, the court rejected Imaginal’s
argument that the term “vision guidance system” should
be restricted by the ’789 Patent. Id. Because the Cognex
System “uses a vision-based method to control or direct
the movement of both the frame/grid and the staplers,”
the district court found that it is a “vision guidance sys-
tem,” such that the Redesigned TopOff Machines do not
infringe the ’402 Patent. Id. at 9.
     On appeal, Imaginal does not challenge the grant of
summary judgment of noninfringement under the district
court’s claim construction. Instead, Imaginal argues that
the district court erred in its construction because it:
(1) ignored the written description and claim language;
(2) relied too heavily on general purpose dictionary defini-
tions; and (3) improperly excluded a preferred embodi-
ment. As explained below, Imaginal’s arguments are
unpersuasive.
    Claim construction begins with the language of the
claims themselves. Innova/Pure Water, Inc. v. Safari
Water Filtration Sys., Inc., 381 F.3d 1111, 1116 (Fed. Cir.
2004). The words of a claim are generally given their
ordinary and customary meaning, which is the meaning
that the term would have to a person of ordinary skill in
the art at the time of the invention. Phillips v. AWH
Corp., 415 F.3d 1303, 1312-13 (Fed. Cir. 2005) (en banc).
The claims “must be read in view of the specification, of
which they are a part.” Id. at 1315 (quoting Markman v.
Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir.
1995) (en banc)). We have said that the specification “is
always highly relevant to the claim construction analysis.
Usually, it is dispositive; it is the single best guide to the
meaning of a disputed term.” Vitronics Corp. v. Concep-
tronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). Although
12        IMAGINAL SYSTEMATIC, LLC   v. LEGGETT & PLATT, INC.



the claims must be read in light of the specification, we
have emphasized that it is important to “avoid importing
limitations from the specification into the claims.” Phil-
lips, 415 F.3d at 1323.
    As noted, element 7 of Claim 1 requires “moving the
fastening tool without the use of a vision guidance system
in a direction generally perpendicular relative to the base
and through the open access area of a module until the
fastening tool is located at a target fastening location.”
’402 Patent, col. 6, ll. 15-19 (emphasis added). Nothing in
the claim language purports to restrict the term “vision
guidance system” to one particular system. Indeed, the
claim uses the term generically, referring to “a” vision
guidance system—meaning one or more—rather than a
specific system. See Baldwin Graphic Sys., Inc. v. Siebert,
Inc., 512 F.3d 1338, 1342 (Fed. Cir. 2008) (“That ‘a’ or ‘an’
can mean ‘one or more’ is best described as a rule, rather
than merely as a presumption or even a convention.”). 1
    Imaginal argues that “the written description of the
’402 patent manifestly excludes only the vision guidance
system of the ’789 patent.” Appellant’s Br. 34. 2 According


     1  L&P and Simmons argue that Imaginal “con-
firmed the breadth of the generic term ‘vision guidance
system’ during reexamination of the ’402 patent, and it
should be held to those representations.” Appellees’ Br.
32. There is no evidence that Appellees raised this argu-
ment below, and we decline to address it for the first time
on appeal.
    2   Likewise, at oral argument, counsel for Imaginal
reiterated that the only vision guidance system purport-
edly excluded from the ’402 Patent claims is that which is
used in the ’789 Patent. See Oral Argument at 22:36-
23:00, available at http://oralarguments.cafc.uscourts.gov/
default.aspx?fl=2014-1845.mp3 (Q: “Is the only vision
guidance system that you have exempted in that element
IMAGINAL SYSTEMATIC, LLC   v. LEGGETT & PLATT, INC.      13



to Imaginal, the written description of the ’402 Patent
specifically defines the meaning of the negative limitation
“without the use of a vision guidance system” where it
states that “the present invention provides a fastener
apparatus which does not require the vision guidance
system of the ’789 patent.” ’402 Patent, col. 1, ll. 49-51.
This is not a situation where the patentee acted as its own
lexicographer, however. See Vasudevan Software, Inc. v.
MicroStrategy, Inc., 782 F.3d 671, 677 (Fed. Cir. 2015)
(“[P]atentees can act as their own lexicographers if they
‘clearly set forth a definition of the disputed claim term’
other than its plain and ordinary meaning.” (quoting
Thorner v. Sony Computer Entm’t Am., LLC, 669 F.3d
1362, 1365 (Fed. Cir. 2012)). Though the patentee could
have defined “vision guidance system” to mean “the vision
guidance system of the ’789 Patent,” it did not.
    This court has repeatedly “cautioned against limiting
the claimed invention to preferred embodiments or specif-
ic examples in the specification.” Williamson v. Citrix
Online, LLC, 792 F.3d 1339, 1346-47 (Fed. Cir. 2015)
(quoting Teleflex, Inc. v. Ficosa N. Am. Corp., 299 F.3d
1313, 1328 (Fed. Cir. 2002)). As the district court recog-
nized, although “the ’402 patent uses the ’789 patent in its
preferred embodiments as a general point of reference, it
does not express any manifest exclusion or restriction as
it pertains specifically to the meaning of ‘vision guidance
system.’” Minute Order at 7, Imaginal Systematic, No.
2:13-cv-5463 (C.D. Cal. Sept. 10, 2014), ECF No. 195.
    Nothing in the written description of the ’402 Patent
indicates that the claims should be read to refer only to


the one in the ’789 Patent? Are you saying ’402 has said
the only one that can’t be used is exactly the one in the
’789?” A: “That’s true, but bear in mind that the one in the
’789 patent . . . [has] general features and there are many
optional features.”).
14         IMAGINAL SYSTEMATIC, LLC   v. LEGGETT & PLATT, INC.



the vision guidance system of the ’789 Patent. Indeed, the
specification of the ’402 Patent recognizes that there are
different types of vision guidance systems and discusses
two separate examples. The first is the “vision guidance
system of the ’789 patent.” ’402 Patent, col. 1, ll. 50-51.
The ’402 Patent explains that the ’789 patent “includes a
vision guided fastening apparatus which automatically
locates the modules on the frame and then guides a
fastener tool, such as a stapler, into proper position to
secure the modules to the frame automatically.” ’402
Patent, col. 1, ll. 40-45. The second example is referred to
as one that is “less exact in guiding the stapler 30 directly
to the target as in the ’789 patent.” Id. at col. 3, ll. 51-52.
As to this embodiment, the ’402 Patent discloses that the
device can operate with or without a vision guidance
system:
     It is understood that the mechanical guide 32 may
     also be used with a vision guidance system. In
     this embodiment, the vision guidance is less exact
     in guiding the stapler 30 directly to the target as
     in the ’789 patent, but could provide vision guid-
     ance to an initial position adjacent each module.
Id. at col. 3, ll. 41-54. Given that the ’402 Patent specifi-
cally uses the phrase “vision guidance system” to refer to
two different systems—that of the ’789 Patent and one
that provides “less exact” guidance—there is no indication
that the patentee intended the claims to refer only to a
system disclosed in the ’789 Patent.
    Even if we were to restrict the negative claim limita-
tion (in element 7 of Claim 1) of the ’402 Patent based on
the disclosure of the ’789 Patent, Imaginal’s proposed
construction would still be improper. Indeed, the ’789
Patent is not limited to any one particular “vision guid-
ance system.” Nor does the ’789 Patent even use the term
“vision guidance system.” And, review of the ’789 Patent
reveals that it claims different types of vision systems.
IMAGINAL SYSTEMATIC, LLC   v. LEGGETT & PLATT, INC.         15



For example, Claim 1 of the ’789 Patent includes a “cam-
era providing an image signal indicative of an actual
position of the modules,” whereas Claims 17 and 18 use
two cameras to track the movement of the stapler. ’789
Patent, col. 16, ll. 43-45, col. 17, ll. 33-42. Given the range
of vision systems disclosed therein, it is difficult to say
which particular system Imaginal believes is excluded
from the ’402 Patent.
    Imaginal submits that the written description of the
’402 Patent and the ’789 Patent taken together “make
clear that the excluded ‘vision guidance system’ is one
that uses a camera to adjust the aim of the fastening tool
to a target fastening location.” Appellant’s Br. 36 (em-
phasis in original). But neither patent even uses the
phrase “adjust the aim.” There is simply no support for
Imaginal’s attempts to narrow the negative claim limita-
tion so that it disclaims only one particular vision guid-
ance system. The fact remains that the patentee could
have specifically disclaimed a particular vision guidance
system disclosed in the ’789 Patent, but did not do so.
     Next, Imaginal argues that the district court relied
too heavily on dictionary definitions. We have said that,
when construing claim terms, courts can rely on dictionar-
ies “so long as the dictionary definition does not contradict
any definition found in or ascertained by a reading of the
patent documents.” Phillips, 415 F.3d at 1322-23 (cita-
tion omitted). The ’402 Patent does not expressly define
“vision guidance system.” To determine the ordinary
meaning of the words, the district court looked to the
dictionary definitions of “vision” and “guidance.” Citing
the same dictionary Imaginal relied upon in its briefing,
the district court explained that “vision” means “the
ability to see: sight or eyesight” and “guidance” means
“the act of directing or controlling the path or course of
something.” Minute Order at 7, Imaginal Systematic, No.
2:13-cv-5463 (C.D. Cal. Sept. 10, 2014), ECF No. 195. The
court then looked at definitions of the words “path” and
16        IMAGINAL SYSTEMATIC, LLC   v. LEGGETT & PLATT, INC.



“course”: a “course” is a “path or direction that something
or someone moves alone,” and a “path” is a “continuous
series of positions or configurations that can be assumed
in any motion.” Id. Taking these terms together, the
court construed “vision guidance system” to mean a
“system that uses a vision or sight based method to con-
trol or direct the movement or direction of something.” Id.
    On appeal, Imaginal argues that the district court’s
addition of the term “movement” changed the definition of
“guidance” in a meaningful way. Appellant’s Br. 32-33.
Imaginal does not explain why the concept of movement is
misplaced, however, and we find this argument is without
merit. Imaginal’s objection to use of the term movement
makes little sense given that the claim term itself speaks
in terms of motion: “moving the fastening tool without the
use of a vision guidance system.” ’402 Patent, col. 6, ll.
15-16 (emphasis added). The specification likewise is
replete with references to movement and alignment. In
its briefing to the district court, moreover, Imaginal used
the term “course” and the concept of movement when
describing the “vision guidance system” of the ’402 Patent
as one that “adjusts the aim or course of the device being
guided to a target.” Supplemental Memo of Points &
Authorities at 7, Imaginal Systematic, No. 2:13-cv-5463
(C.D. Cal. Aug. 7, 2014), ECF No. 81. Accordingly, Imagi-
nal’s objection to the court’s use of the term movement is
unfounded.
    Finally, Imaginal argues that “the district court’s con-
struction improperly excludes a preferred embodiment
where vision is used in the module alignment step.”
Appellant’s Br. 33. According to Imaginal, the court’s
construction “precludes using a vision system that first
aligns the modules beneath the staplers, and then con-
trols merely the up and down movement of the staplers
without guiding them.” Appellant’s Reply Br. 17. We
disagree. The negative limitation at issue on appeal is in
element 7 of Claim 1, and disclaims use of a vision guid-
IMAGINAL SYSTEMATIC, LLC   v. LEGGETT & PLATT, INC.        17



ance system during the step of “moving the fastening
tool.” ’402 Patent, col. 6, ll. 15-19. Nothing in the district
court’s construction with respect to element 7 has any
effect on the use of a vision guidance system in connection
with the other claimed elements, as is contemplated in
the specification. See ’402 Patent, col. 5, ll. 22-26 (“As
discussed above, vision guidance (generally shown as
sensor 31 in FIG. 1) may be used to determine that the
modules are in the standard positions and make sure that
the tool 30 is initially aligned with the module 14.”).
    We conclude that the district court’s claim construc-
tion is consistent with the claim language and specifica-
tion, and that Imaginal’s attempts to restrict the “vision
guidance system” in the ’402 Patent to the system dis-
closed in the ’789 Patent are without merit. Because
Imaginal does not argue that the Redesigned TopOff
Machines infringe under the district court’s construction,
there is no basis to disturb the court’s judgment of nonin-
fringement in favor of L&P and Simmons.
                      III. CONCLUSION
     For the foregoing reasons, we find no error in the dis-
trict court’s claim construction of “vision guidance sys-
tem,” and affirm the summary judgment of
noninfringement based thereon.
                        AFFIRMED